DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 10/22/2020 Amendments/Arguments, which directly traversed the rejections of the claims of the 10/07/2020 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-22 are allowed.
Regarding claims 1, 11, 18, and 21, the methods, system, circuit for identifying an angle of arrival of a signal incident on an antenna array by employing phase differences between the signal when the signal is received at multiple antennas of the antenna array as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,345,188 discloses an apparatus and method of steering a signal from a base station.  The base station comprises one or more antenna arrays, one or more channel units, the channel units comprising means for phasing the signal to be transmitted and received in such a way that the gain from the antenna array is greatest in a specified direction.  Further, the base station includes means for distinguishing connection quality information from information received from the mobile station.  In order to improve the spectral efficiency and the connection quality, the channel unit comprises means for searching for the incoming directions and delays of the received signal components, and means for controlling the phasing means of the signal transmitted to the mobile on the basis of the information and the connection quality information received from the mobile station.
US 7,847,733 discloses an arriving direction estimating device for estimating the arriving direction of an arriving wave with high accuracy and at high speed by using a sensor array.  The arriving direction estimating device comprises a receiving section for generating a baseband signal from the arriving signals received by sensors, a matrix creating section for creating a spatial average covariance matrix R by combining the correlation vector of the baseband signal, a projection matrix creating section for creating a projection matrix Q from the matrix R depending on the number of signals of the arriving signals, a scale matrix creating section for creating a scale matrix S from a partial matrix of the matrix R, and an estimating section for estimating the arriving direction of the arriving wave from the angle distribution or an algebraic equation by using QS1QH defined using the projection matrix Q and the scale matrix S.

US 10,324,158 discloses an apparatus comprising a plurality of receivers, a controller and memory storing instructions executable by the controller, the instructions, when executed by the controller causing the controller to receive data of signals received via the receivers as a signal from a transmitter, to segment the received data into a plurality of consecutive segments, to determine if consecutive data segments have changed in a manner indicative of movement of the transmitter and to, based on the determination, determine an angle of arrival of the signal based on data segments that have solely been received before or that have solely been received after a detected change in consecutive data segments indicative of movement of the transmitter or that have been received between two detected changes in consecutive data segments indicative of movement of the transmitter.
US 2020/0011956 discloses an angle of arrival system can be self-calibrating.  The angle of arrival system can continuously estimate imperfections caused by the analog RF components and dynamically apply corrections based on these estimates.  As a result, an angle of arrival system can employ inexpensive components, will not require factory calibration, but can still perform geolocation with high precision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646